DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over:
Takahashi et al. (US 20090163823 A1) (hereinafter – Takahashi)
Kinsley et al. (US 20120150051 A1) (hereinafter – Kinsley).
Re. Claim 1: Takahashi teaches a blood pressure measurement device comprising:
a bag-like pressing cuff configured to be wound around a measurement target site of a living body and inflated when a fluid is supplied to an internal space thereof (Fig. 2: fixing air bladder 8);
a bag-like sensing cuff arranged on a living body side of the pressing cuff and configured to be inflated when the fluid is supplied to an internal space thereof when the pressing cuff is wound around the living body (Fig. 2: measuring air bladder 13);
a supply device configured to supply the fluid into the pressing cuff and the sensing cuff (Fig. 3: compressing and fixing system 30).
Takahashi does not teach first guides configured to form wrinkles on the living body side of the pressing cuff in a direction intersecting a winding direction of the pressing cuff when the pressing cuff is inflated to pressurize the living body.
Kinsley teaches analogous art in the technology of blood pressure cuffs (Abstract).  Kinsley first guides configured to form wrinkles on the living body side of the pressing cuff in a direction intersecting a winding direction of the pressing cuff when the pressing cuff is inflated to pressurize the living body (Figs. 5A-6B: particularly, Fig. 5A; Paragraph 0068-69: a textured surface on an interior of the cuff).
It would have been obvious to one having skill in the art before the effective filing date to have modified Takahashi to include first guides to form wrinkles on the living body side of the pressing cuff as taught by Kinsley, the motivation being that doing so allows liquids/gases to navigate pillowing or lobeing effects and allows the cuff inflate more evenly to remove any deformations that are present (Paragraphs 0068-0069).  Examiner notes that the textures portrayed in Fig. 6B are both guides and allow for wrinkles to occur in the recess marked L1.
With regards to the limitation: 
“second guides arranged on the living body side of the sensing cuff and configured to form wrinkles on the living body side of the sensing cuff:”
It would have been an obvious matter of duplication of parts since inclusion of the textured surface of Kinsley on the sensing cuff of Takahashi would perform the same function of navigating lobing effects and allowing for even inflation of a second cuff to ensure even blood pressure measurement.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Re. Claim 2: Takahashi and Kinsley teach the invention according to claim 1.  Takahashi in view of Kinsley teach the invention according to claim 1.  Kinsley further teaches the invention wherein the grooves are arranged on an outer surface of the pressing cuff on the living body side (Figs. 6a, 6b: embossing grooves formed on side of second sheet 155, i.e., towards the living body side since Figs. 4A-4C establish that socket 158 extends away from the patient body and is defined as an exterior port in Paragraph 0046).  
Since the second guides can be considered an obvious duplication of parts for the same intended purpose of reducing lobing effects in a second cuff, one of ordinary skill in the art would position such second guides in the same manner as the first guides.
Re. Claim 3: Takahashi and Kinsley teach the invention according to claim 2.  Kinsley further teaches the invention wherein the first guides and the second guides are arranged at regular intervals (Figs. 5A-6B: guides arranged at regular intervals).
Re. Claim 4: Takahashi and Kinsley teach the invention according to claim 1.  Takahashi in view of Kinsley teach the invention according to claim 1.  The logic of the rejection of claim 2 applies analogously.
Re. Claim 5: Takahashi and Kinsley teach the invention according to claim 1.  Takahashi further teaches the invention further comprising:
a back plate arranged on the living body side of the pressing cuff and extending in a circumferential direction of the measurement target site, wherein the sensing cuff is arranged on a living body side of the back plate (Fig. 1: curler 10).
Re. Claim 6: Takahashi and Kinsley teach the invention according to claim 1.  Kinsley further teaches the invention wherein the first guides and the second guides form wrinkles in a direction perpendicular to the winding direction of the pressing cuff (Figs. 5A, 6B: inflating the cuff would generate a creasing effect, i.e., a wrinkle, along the grooves 220 in Fig. 5 and between embossing process grooves 350 in Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Todokoro et al. (US 20090062668 A1) – Figs. 7-9: seams, i.e., grooves, form shallow pockets with no small wrinkles aside from the points held down by seams 51; Paragraph 0059: seems can be formed in any way to produce subdivisions
Nasella et al. (US 20110251498 A1) – Fig. 1: hollow channels 116; Paragraph 0021: the compressing member is a set of winding channels instead of a large air bag, which would cause wrinkles to form on the cuff.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DEVIN B HENSON/Primary Examiner, Art Unit 3791